Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Previously presented rejection of claims 5, 10-16 rejected under 35 U.S.C. 103 as being unpatentable over Cho, US 4849227 further in view of Dimitriadis, Diabetes Research and Clinical Practice, Volume 93, Supplement 1, August 2011, Pages S52-S59 is maintained.  
Additional reference Oliveira, Int. J. Mol. Sci. 2013, 14, 21858-21872 included in support of the previous action.  The reference is included in the context of obviousness analysis as set forth in Graham v. John Deere Co. indicated in the previous action, as per at least, “1. Determining the scope and contents of the prior art and 3. Resolving the level of ordinary skill in the pertinent art’.



Response: 
Deleted and included active ingredients are obvious variants of each other: homologous compounds with same chemical property of being organic amines.  Cho does teach an
oral formulation for the treatment of diabetes, comprising insulin together with (now deleted) trimethylamine and trishydroxymethylaminomethane (Example 7, Tromethamine).  Oliveira teaches that octopamine was administered to a perfused rat liver, an increase in lactate production was observed, and that octopamine promotes metabolism in the glycolytic system.  Octopamine is not included in the claimed method.  But coupled with the teachings of Cho, amino compounds are suggested in in the rate of glycolysis.  As noted in the previous action, the process of conversion of glucose into pyruvate accelerates the net rate of glucose consumption, and that one of the major effects of insulin on muscle and adipose tissue is to increase the rate of glycolysis by increasing hexokinase and 6-phosphofructokinase activity is consistent with teaching of Dimitriadis and Oliveira (Conclusion).  As per examination guidelines, obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).    

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625